Title: To George Washington from Brigadier General William Maxwell, 15 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 15th Septr 1778
          
          I inclose to Your Excellency by Coll Balor three Letters from England that may amuse You a little some of which has not gone through the Enemys hands—if Your Excellency will please to return them to me I will send them to the owners Every intiligen[c]e seems to confirm that ten Regts is ordered to the West Indias and is supposed to sail sho[r]tly I have likewise incllosed to Your Excellency one of the latest papers from New York—and am Your Excellencys Most Obedt Humle Servant
          
            Wm Maxwell B.G.
          
        